Citation Nr: 1646424	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-08 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as claustrophobia.

2.  Entitlement to service connection for the residuals of malaria.

3.  Entitlement to service connection for the residuals of frostbite affecting the feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claim of service connection for claustrophobia has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that he currently experiences claustrophobia, the residuals of malaria, and the residuals of frostbite affecting both feet.  In an April 2011 written statement, he reported that he was diagnosed with malaria in the summer of 1968 while in Korea, and that he suffered from high fevers, headaches and nausea in-service.  He further stated that he continues to suffer from those same symptoms currently.  See April 2011 Written Statement.  He recounted that his doctor in Maryland told him that it was possible that those symptoms were related to his previous malaria illness in service.  

With regard to frostbite, he reported being diagnosed with frostbite affecting both feet by an Army doctor in the winter of 1968 while serving in Korea.  He stated that the doctor told him he had dead nerves in both feet and would occasionally experience tingling, numbness and hotspots, and that his toenails would turn yellow and fall off.  The Veteran reported experiencing all of these symptoms, and also reported experiencing extreme sensitivity to cold weather.  He stated that these symptoms have been getting progressively worse as he ages.  

Concerning claustrophobia, the Veteran reported that he spent nine months guarding missile sites, during which time he was required to stay in a 6 x 6 x 6 hole in the ground.  He observed that while in that hole he would suffer from panic, disorientation and the feeling that he could not breathe.  He reported that these symptoms continued after he was discharged from service.  He also noted that his doctor believes that his current claustrophobia symptoms are related to his experiences in service.  

In light of the Veteran's reports, the Board finds that the claims should be remanded to afford the Veteran VA examinations in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also reports that he was hospitalized twice during service, once in the summer of 1968 when he was being treated for malaria and once in the winter of 1968 when he was treated for frostbite.  No records of these hospitalizations are contained in the claims file and it is unclear whether such records were sought.  On remand, the RO should take all appropriate steps to obtain these documents.  Additionally, any outstanding VA or private treatment records should be sought.  See Sullivan v. McDonald, 815 F.3d 786 (2016); see also 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.

2.  Take appropriate steps to obtain the records from the Veteran's reported hospitalizations in service that occurred in the summer of 1968 and the winter of 1968.  Notify the Veteran if such records are not available.

3.  Ask the Veteran to identify any private medical care providers who treated him for the claimed disabilities, including the doctor in Maryland told him that it was possible that the current symptoms he experiences are related to his previous malaria illness in service and the doctor who believes that his claustrophobia is due to service.  After securing any necessary authorization, obtain records from any identified providers.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service claustrophobia symptomatology and symptoms related to malaria and/or frostbite.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After completing the above development, schedule the Veteran for appropriate VA examinations to determine the current nature, onset and etiology of his claustrophobia/acquired psychiatric disorder, residuals of malaria and residuals of frostbite affecting the feet. The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should state whether it is at least as likely as not that the Veteran's current claustrophobia or acquired psychiatric disorder (1) had its clinical onset during active service or (2) is otherwise related to an event, injury or disease incurred in service.  In reaching his or her conclusions, the examiner should specifically consider and address the Veteran's April 2011 written statement and the written statement attached to his March 2013 VA Form 9.

With regard to the Veteran's claimed residuals of malaria and/or frostbite, the examiner should identify what symptoms or disorders the Veteran reports as being due to his reported malaria and/or frostbite in service.  For each identified symptom or disorder, the examiner should state whether it is at least as likely as not that the symptom or disorder is related to his reported malaria or frostbite in service.  In reaching his or her conclusions, the examiner should specifically consider and address the Veteran's April 2011 written statement and the written statement attached to his March 2013 VA Form 9.  The examiner should also consider and address the May 2012 VA medical records concerning infection and pain in the right great toe and July 2012 VA medical records concerning the Veteran's removal of a painful great right toenail.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so. 

6.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

